    Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 1 of 10



                                                                                    F 1· L HD       I



                                                                                        JAN 21 202•

                                                                                   By   g·
                                                                                   TIMOT~Y l\,D~CLERK
                                                                                                  Deputy


                        IN THE UNITED STATES DISTIUCT COURT

                               FOR THE DISTRICT OF KANSAS




 JEFFREYS. GREEN,                                 )    Case No. 2:18-cv-02247-CM-GLR
 Plaintiff,                                       )    Memorandum of Points and Authorities
 vs.                                              )    for Motio~ to Dismiss for Failure to State
 CHRISTIAN BLAKE [sic CHRISTIAN                   )    a Claim
 BLAKE FISHER] and                                )
 JOSHUA R. LEONARD,                              )
 Defendants,                                     )




I. Legal Standard
To survive a motion to dismiss brought under Fed. R. Civ, P. 12(b)(6), a complaint must contain

factual allegations that, assumed to be true, "raise a right to relief above the speculative level"[l]

and must include "enough facts to state a claim for relief that is plausible on its face."[2] Under

this standard, "the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims."[3]             The plausibility

standard does not require a showing of probability that "a defendant has acted unlawfully," but

requires more than "a sheer possibility,"[4] "[M]ere 'labels and conclusions,' and 'a formulaic

recitation of the elements of a cause of action' will not suffice; a plaintiff must offer specific

factual allegations to support each claim."[5] Finally, the court must accept the nonmoving
    Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 2 of 10




                                             (
party's factual allegations as true and may not dismiss on the ground that it appears unlikely the

allegations can be proven. [6] The Supreme Court has explained the analysis as a two-step

process. For the purposes of a motion to dismiss, the court "must take all the factual allegations

in the complaint as true, [but is] 'not bound to accept as true a legal conclusion couched as a

factual allegation. "'[7] Thus, the court must first determine if the allegations are factual and

entitled to an assumption of truth, or merely legal conclusions that are not entitled to an

assumption of truth.[8] Second, the court must determine whether the factual allegations, when

assumed true, "plausibly give rise to an entitlement to relief."[9] ".A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. "[10]



II. Memorandum of Points and Authorities
Complaint must be dismissed under Fed. R. Civ. P. 12(b)(6):



A   The complaint does not contain factual allegations that, assumed to be true, "raise a right to

relief above the speculative level"



       1. In ,r20 of the complaint Plaintiff alleges:

       20. Blake and/or Leonard have made the following misrepresentations to Green (and
       other investors):
               a.    They had secured the assets and services of Mr. Marsden critical to the
               viability of the Company.
               b. They provided falsified financial information which contained unauthorized
              financial transactions and· misled Green (and other investors) as to the
               Company 's_financial status;
               c. Blake misrepresented the magnitude of his net worth claiming to be worth
               $50,000,000, his financial resources claiming he could fund the business, and his
Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 3 of 10




           business and educational background claiming numerous past business successes;
           these misrepresentations persuaded Green (and others) of B_lake s ability to lead
           the Company;
           d. They misrepresented to Green (and others) that they were providing services
           on an unpaid basis; and
           e, . They omitted to report to Green and other Managers and investors the use of
          the Company s funds for their personal use, including the use of the Company s
          funds for car rentals, travel and entertainment expenses, and the purchase of
          personal property.

   2.    Whereas illustrated by supporting evidence [Exhibits], "Marsden" was indeed

   secured by the Company and his assets were being used (post acquisition) daily by the

   Company, and he was also the namesake of the Company (DBA Hawk Phatms) at the

   time of the Plaintiff's investment.

  Further, The Plaintiff outlined in his initial filing that the alleged misrepresentation for

  which he relied on to induce his investment was, "Despite having assured Green (and

   other investors) that they had secured the assets and services of Mr. Marsden, critical to

  the viability of the Company, they failed to secure either the assets or the services - a

  failure which in effect nullified the business plan which induced Greens investment".

  3.    This allegation fails on both the factual allegation and being false.

  4.    The Complaint does not plead "enough facts to state a claim for relief that is

  plausible on its face" these are only ~ssumptions without any facts and exhibits.

  5.     Therefore, complaint does not give the comt reason to believe that this plaintiff has

  a reasonable likelihood of mustering factual support for t~ese claims.

  B. The complaint under the plausibility standard does not show "a sheer possibility" that

  "a defendant has acted unlawfully."




                                                  L
Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 4 of 10




   1. No where in the allegations has the Plaintiff been able to point out the unlawful act or

   acts. The Plaintiff fails to offer specific factual allegations· to suppo1t each claim. His

   allegations are mere 'labels and conclusions,' and 'a formulaic recitation of the elements

   of a cause of action'

   C. Finally, the court must accept the nonmoving party's factual allegations as true and

   may not dismiss on the ground that it appears unlikely the allegations can be proven.

   1. Fact 1: The facts and evidence with the attached Exhibits (Exhibit A: Federal Payroll

   documentation for Marsden, Exhibit B: Copies of checks to Marsden for his services and

   goods, Exhibit C: Communication with Marsden regarding his managing the company's

   growing operations) shows that Marsden engaged with the Company with ongoing

   services in exchange for compensation and employment.

   2.   Fact 2: As this Defendants supporting evidence has exhibited, Marsden was indeed

   secured by the Company and his assets were being used (post acquisition) daily by the

   Company, and he was also the namesake of the Company (DEA Hawk Pharms) at the

   time of the Plaintiff's investment.

   3. Fact 3: The Plaintiff was a Company executive and officer overseeing the Company's

   operations to the same degree as the Defendants. The Plaintiff controlled the fate of his

  investment to the same degree as the Defendants until their improper termination by the

  Plaintiff. After the Defendants improper terminations, the Plaintiff was managing the

  Company until the time he decided to close the operations without any sort of protection

  for all of the Company Members by way of liquidation of the Company's assets, nor
 Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 5 of 10




     attempting a business continuity plan, and thus rendering his as well as the Defendants

     investment worthless.




Ill. Providing services on an unpaid basis
     They misrepresented to Green (and others) that they were providing services on an
     unpaid basis; and [120 d].

     1. Complaint fails to illustrate these as pre investment or post investment allegations.

             a.   If these were pre investment misrepresentations and for argument sake, was

             Plaintiff looking for the Defendants to violate local, state and federal rules by

             working unpaid?

             b.   If these were post investment misrepresentations, promises       01·   negotiations,

             then clearly the allegations of misrepresentation fail, as misrepresentation must

             have been crone before the investment.

     2. Green relied on these representations in deciding to invest in the Company and then,

     subsequently, to extend Blake '.s' and Leonard~· managerial roles. [120 e].

     3. The complaint fails to illustrate the exact nature of "extension of management roles"

     being pre investment or post investment allegations.

     4.   Were these roles negotiated before investment? If so, where is it outlined in

     documentation t}:lat the Plaintiff used this in his pre investment due diligence.

     5.   Were these roles negotiated to be unpaid. If yes, when and why was the Plaintiff

     looking for the Defendants to again work for free (and against federal, local and
 Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 6 of 10




     state employment laws). The mere words "managerial role" clearly define that some

     kind of operating or management contracts, employment contract etc. must have been

     entered into. Again this is assumed if the Plaintiff used these contractual assertions in

     deciding to make his investment.

     6. In the absence of any such contracts, these appear to be a joint business venture where

     all business partners lost their investments (including the Defendants who held over 25%

     of the companies vested equity). Plaintiff had no business acumen there after defendants

     were removed from their jobs and Plaintiff could not take care of the business. To the

     degree that it should open the Plaintiff to liability as the Defendants' investment was

     ALSO rendered worthless.




IV. Use of the Company's funds for their personal use

     They omitted to report to Green and other Managers and investors the use of the
     Companysfimdsfor their personal use, including the use of the Companysfimdsfor car
     rentals, travel and entertainment expenses, and the purchase ofpersonal property.      rir20
     e].

     1. Complaint fails to illustrate these as pre investment or post investment allegations.

            a.   If these were pre investment misrepresentations and for argument sake, why

            would someone ask or give these details before investment as to his mode of

            transport for the investment?

            b.   If these were post investment misrepresentations, "Company's funds for car

            rentals, travel and entertainment expense, and the purchase of personal property",
Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 7 of 10




              then clearly the allegations of misrepresentation fail, as misrepresentations must

              have been done before the investment.

    2.   Green relied on these representations in deciding to invest in the Company and then,

   subsequently, to extend Blake's and Leonard's managerial roles. [,120 e].

   3. In this case then not only did the Plaintiff expect the defendants to not only work for

   free (unpaid work) but he also expected defendants to use their personal cars, travel,

   phones, emails etc. in total violation of federal and state laws to maintain privacy of data

   of clients and prospective clients, business partners etc. if such was the expectation of the

   Plaintiff then this business was bound to fail from it's initial incorporation.

   4.       The complaint fails to highlight even one unlawful misuse of assets of the LLC.

   Which again is outside of the scope for which this court has ordered for the remaining

   claim (in scope).

   5. The court must first determine if the allegations are factual and entitled to an

   assumption of truth, or merely legal conclusions that are not entitled to an assumption of

   truth.

   6.       The court must determine whether the factual allegations, when assumed true,

   "plausibly give rise to an entitlement to relief." "A claim has facial plausibility when the

   plaintiff pleaqs factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged."

   7. The complaint under the plausibility standard does not show "a sheer possibility" that

   "a defendant has acted unlawfully."
 Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 8 of 10




     8.     "Mere 'labels and conclusions,' and 'a formulaic recitation of the elements of a

     cause of action' will not suffice,· a plaintiff must offer specific factual allegations to

     .support each claim. "5

     9. Nowhere in the allegations, has the Plaintiff been ,able to point out the unlawful act or

     acts. Plaintiff fails to offer specific factual allegations to support each claim. His

     allegations are Mere 'labels and conclusions,' and 'a formulaic recitation of the elements

     of a cause of action'.



V. Reliance on Representation
             Green relied on these representations in deciding to invest in the Company and

            then, subsequently, to extend Blake~, and Leonard's managerial roles. r,21].

            The representations were false . . [1[22}.

            Greens reliance on Blakes and Leonard's representations were reasonable as

            Blake, in particular, concealed the true nature ofhis activities and the Company's

            finances. [123].

     1. Plaintiff Greens' alleged reliance on the false misrepresentation are Mere 'labels and

     conclusions,' and 'a formulaic recitation of the elements of a cause of action'

     2.     Further, the P'Iaintiff outlines multiple claims within his claim of alleged

     misrepresentation that don't meet this court's standard of scope. The Plaintiff is indeed

     attempting to assert circumstances, that even if true, fail to match the standard of

     misrepresentation to INDUCE his investment.
   Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 9 of 10




VI.    Green has NOT been damaged by the Defendants' misrepresentations
                            '
        Green has been damaged by the Defendants' misrepresentations; his investment is
        worthless and, if he had known of the falsity of the representations, he could have acted
        to preserve the Company while it still had financial resources.

        1. Green has NOT been damaged bythe Defendants' misrepresentations, but by his own

       actions.

       2. Green was unsatisfied as per his own expectation and vision, when he made a decision

       and removed both defendants and could not effectively run the LLC and as a result

       wound up the LLC (company). Without following the company's bylaws around

       liquidation of assets, as he left the company's entire operations, assets and revenues to

       Jeffrey "Hawk" Marsden. Marsden is continuing to operate with the above mentioned.

       3. These were his own actions and not the actions of defendants.



VII.   Representations were NOT wanton and willful
       Blake's and Leonard's misrepresentations have been wanton and willful and/or in
       reckless disregard of the duties owed Green (and other investors in the Company), and an
       award ofpunitive damages is appropriate.

       1.    Again, Complaint fails to illustrate these as pre investment or post investment

       allegations.

       2.   Plaintiff also fails to illustrate reckless disregard of which duties? pre investment or

       post investment?

       3.   Plaintiff as well asserts that the representations were made to induce his investment

       but again confuses the nature of the scope ordered by this court.
  Case 2:18-cv-02247-CM-JPO Document 70 Filed 01/21/20 Page 10 of 10




        4. Plaintiff claims the misstatement was willful and wanton and seeks punitive damages.

        But there can be no punitive damages where there are no actual damages.

                                                                CHRISTIAN BLAKE FISHER and

                                                                              JOSHUA R. LEONARD
                                                                                  Defendants prose


[l] Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5C Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure§ 1216, at 235-36 (3d ed. 2004)).
[2] Id at 570.
[3] Ridge at Red Hawk, l,,L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).
[4] Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
[5] Kan, Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S.
at 555).           ·
[6] Iqbal, 556 U.S. at 678(citing Twombly, 550 U.S. at 555).
[7] Id. (quoting Twombly, 550 U.S. at 555),
[8] Id. at 678-79.
[9] Id. at 679.
[10] Id. at 678 (citing Twombly, 550 U.S. at 556).




                                CERTIFICATE OF SERVICE

We hereby certify that on the 01/20/2020, we transmitted a true and correct copy of the above

and foregoing Defendants' Motion to Dismiss for Failure to state a claim upon which relief can

be granted.:
                   I
By first-class mail, postage prepaid and properly addressed to:

        1. Joel B. Laner, E-Mail: hlblaw@swbell.net, Attorney for Plaintiff                             ,,,,--..,_ - - ~
                                                                                                        ~;_t/        ;l_e9
                                                                 CIDUSTIAN BLAKE FISHER and/                ,...,P...--
                                                                         JOSHUA R. LEONARD~
                                                                              Defendants pro se / /--it/? 0
